DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note to Applicant
The most recent set of amendments filed on 2/20/2021 have amended the scope of the claim in which pertinent features that were originally filed with the claims and made the claim statutory under 35 U.S.C. 101 (i.e., not claiming an abstract idea) were amended and removed from the independent claims.  Thus has changed the scope of the claim and thus has caused new grounds rejection to be established in light of the amendment.   In accordance this action is still made FINAL.

Response to Arguments
Applicants’ arguments with respect to the 35 U.S.C. 103 have been considered but are moot in view of the new ground(s) of rejection.  

Claim Objections
Claim 20 is objected to because of the following informalities: The examiner suggests removing “ing” from sensing, transmitting, and updating steps. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7, 8, 10, 11, and 18-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites monitoring appliances in order to add a product to a shopping list and adding a product for recurring use.
	More specifically Claim 1 and similarly Claim 18 recite
A network system for monitoring appliances comprising: 


 receive data to be added to a user profile of a user, the data including identifiers of one or more appliances to be monitored for product replenishments; 
receive scanned data identifying at least one product of interest to the user associated with the user profile; 
access a mapping of the scanned data to one or more keywords used to identify the at least one product of interest; 
determine one or more actions to be performed in response to the receipt of the scanned data, the one or more actions comprising, at least a replenishment of the at least one product of interest, wherein for the replenishment action the at least one processor is to:
 add the at least one product of interest to a shopping list as an intended purchase; 
provide 

automatically add the at least one product of interest to the user profile for recurring use on determining that the at least one product of interest is not included in the user profile for replenishment, wherein the automatic addition of the at least one product of interest to the user profile comprises receiving data identifying one or more of the appliances to be monitored for supplies of the at least one product of interest, setting an initial replenishment date and determining a period for replenishment; 
compare the initial replenishment date with a notification date when a push notification is received from one of the appliances for replenishment of the at least one product of interest; 
adjust the period of replenishment based on the comparison of the initial replenishment date with the notification date.
The limitations above recite limitations that are a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, more specifically: receive data to be added to a user profile of a user, the data including identifiers of one or more appliances to be monitored for product replenishments; receive scanned data identifying at least one product of interest to the user associated with the user profile; access a mapping of the scanned data to one or more keywords used to identify the at least one product of interest; determine one or more actions to be performed in response to the receipt of the scanned data, the one or more actions comprising, at least a replenishment of the at least one product of interest, wherein for the replenishment action the at least one processor is to: add the at least one product of interest to a shopping list as an 
Further, such claims recite limitations that are a process that under its broadest reasonable interpretation, covers performance of Certain Methods Of Organizing Human Activity as the claims fall under commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but 
This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor and machine readable instructions and displaying to perform such steps steps. These elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions involving such steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of but for the processor and machine readable instructions and displaying to aid in such steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Further such elements if argued to be significantly more are evidenced as “becoming increasingly connected” as Cummins US 2016/0140526 A1 teaches concepts of a processor, memory, and display performing such actions in the background, [0005] -  Internet of Things, fridge acting as a computer system that includes a display as does Lusgarten that US 2015/0312348 A1 that teaches companies are now developing household appliances that can be controlled digitally, allowing homeowners to more efficiently make use of those appliances. Moreover, these digitally-controlled household appliances may provide large 
Further dependent Claim(s) 2-4, 7, 8, 10, 11, and19-23 do not add features considered to amount to “significantly more” than the abstract idea identified for Claim 1 and 18.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 11, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummins et al. (US 2016/0140526 A1) in view of Lustgarten (US 2015/0312348 A1) and Chowdhury (US 9,857,946 B2).

Regarding Claim 1, and similarly Claim 18;
Cummins a network system monitoring appliances comprising: 
at least one processor (FIG. 1); and 
(FIG. 1) to: 
	receive scanned data identifying at least one product of interest to [a] user associated with [a] user profile ([0091] and [0096] and [0173]);
	access a mapping of scanned data ... to identify the at least one product of interest ([0103] - The smart appliance system then automatically looks up such a product identifier in a local or remote look-up table to determine the required details and [0174] - Generally, the information encoded in the barcode, enables the smart server to uniquely identify a corresponding consumable (product). In some embodiments, only such a consumable is provided to the smart appliance at step 772. In some embodiments, however, the smart server returns the corresponding consumable (product), and also the same kind of consumables, e.g., of a different size or a different flavour. Yet, in some embodiments, consumables of the same type as the consumables identified by the barcode are returned at step 772. This approach may, for example, be useful when consumable is store-branded (e.g., milk A) while the user is searching for consumables with a different store (e.g., store B));
	determine one or more actions to be performed in response to the receipt of the scanned data, the one or more actions comprising at least a replenishment of the at least one product of interest ([0106] - In some embodiments, the smart appliance system 140 is self-learning. It learns purchasing and consumption behaviour or habits of its user(s) over time by collecting, analysing, and correlating data concerning the items purchased and used), wherein for the replenishment action the at least one processer is to:
		add the at least one product of interest to a shopping list as an intended purchase ([0177-[0178]] -  The method starts with step 802, at which the user indicates that he or she wishes to add a selected item (consumable) to a shopping cart (i.e., as constructed a shopping list). For example, the user may select one of the items returned by the search described in respect of FIGS. 7A to 7C)
		provide a display of the shopping list updated with at least one product of interest on a user device associated with the user profile ([0082] - Any such user, e.g., the user 150.sub.1 may be associated with one or more identifiers for identifying the user. Such identifier(s) enable the smart server 130 to collect data concerning purchases made by the user 150.sub.1 from one or more merchants 110 and to transfer the data to the respective smart appliance system, e.g., the smart appliance system 140.sub.1, to enable the smart appliance system to update the electronically stored consumables inventory for the user. Such identifier(s) also enable the smart server 130 to facilitate placement of online orders by its user(s), such as by the user 150.sub.1, with one or more merchants 110 and [0183]);
		determine that at least one product of interest is not included in the user profile for replenishment ([[0104] - Accordingly, as described, the smart appliance system 140 (such as a smart refrigerator) learns of the items purchased by the user 260 automatically. For example, the smart appliance system 140 may learn of such items substantially at the time of purchase, such as when the payment is being processed by the merchant 110, or subsequently (e.g., in accordance with a pre-defined schedule). Therefore, no special or additional actions on the part of the user 260 are required);
automatically add the at least one product of interest to the user profile for recurring use on determining that the at least one product of interest is not included in the user profile for replenishment wherein the automatic addition of the at least one product of interest to the user profile ..., setting an initial replenishment date and determining a ([0099]-[0100] - Therefore, the smart appliance system 140 is able to learn the expiry date of the consumable, regardless of whether such a date has been shared by the smart server 130 with the smart appliance system 140, by calculating an approximate expiry date of the consumable based on its purchase date and the learned average shelf life. Thus, for example, if store-bought milk has a typical shelf life of 5 to 7 days, the smart appliance system 140 may assign the expiry date to a consumable in the form of milk as a date that is 5 to 7 days from the purchase date of that milk and [0104] - Accordingly, as described, the smart appliance system 140 (such as a smart refrigerator) learns of the items purchased by the user 260 automatically. For example, the smart appliance system 140 may learn of such items substantially at the time of purchase, such as when the payment is being processed by the merchant 110, or subsequently (e.g., in accordance with a pre-defined schedule). Therefore, no special or additional actions on the part of the user 260 are required. The user (consumer) 260 shops for consumables as usual, while the smart server 130 makes information about the user's purchases automatically available to the smart appliance system 140, along with the additional information about the purchased products. The smart appliance system 140 in turn maintains and manages a database at the storage 246 that includes data concerning the items that were and/or could be purchased by the user 260 with the corresponding additional information, such as expiry dates, related recipes, nutritional data, and so on and [0105] and [0106] - In some embodiments, the smart appliance system 140 is self-learning. It learns purchasing and consumption behaviour or habits of its user(s) over time by collecting, analysing, and correlating data concerning the items purchased and used.); 
([0133]);
adjust the period of replenishment based on the comparison of the initial replenishment date with the notification date ([0106] - In some embodiments, the smart appliance system 140 is self-learning. It learns purchasing and consumption behaviour or habits of its user(s) over time by collecting, analysing, and correlating data concerning the items purchased and used... For example, after the smart appliance system 140 acquires statistically significant data concerning consumer's purchasing habits, such as what products are typically bought, in what quantities, and how frequently, the smart appliance system 140 is able to predict what consumables should be added to the shopping list(s), in what quantities and size, and when, and then generate and auto-fill shopping list(s) accordingly and [0112] and [0114]).
Further, in addition with respect to Claim 18, Cummins additionally discloses comprising a replenishment of a product identified by the at least one product code... transmit the product code to a network server [0174]).
	Cummins fails to explicitly disclose: 	
receive data to be added to a user profile of a user, the data including identifiers of one or more appliances to be monitored for product replenishments;
...access a mapping ... to one or more keywords used to identify the product; 
		...

However, in an analogous art, Lustgarten teaches:
receive data to be added to a user profile of a user, the data including identifiers of one or more appliances to be monitored for product replenishments (FIG. 4b and 6a-b and [0026] - In some instances, the communications device may support, or may be configured to support, one or more applications that may enable the smart home information management system to access, collect, or otherwise obtain, through the communications device, inventory information associated with any one of the devices and/or appliances associated with the user of the smart home information management system. The communications device may include a graphical user interface (GUI) or some other interface or interface device to access information (e.g., inventory information) collected by the smart home information management system and/or to access information (e.g., services information) provided to the smart home information management system by the various services associated with the user of the smart home information management system and [0030] and [0045] - One or more of the devices 32, 34, 36, 38, and 40 may be configured to identify assets or items stored within the device. Moreover, one or more of the devices 32, 34, 36, 38, and 40 may be configured to self-diagnose and provide the results of such operation to the smart home information management system via the AP 20 and/or the wireless device 10 and [0047] – pantry... refrigerator... dishwasher... stove/oven (i.e., identifiers) and [0095] - The inventory manager application 710 may be configured to maintain, update, and/or otherwise handle user profile information such as alerts, regularity of purchases, budgets (e.g., weekly, monthly, or user-defined budgets), whether a user prefers some purchases to take place in a grocery store while others can take place on-line, and/or whether a user has preferences regarding retail and wholesale purchases and);
	... add the product to the user profile for recurring use ... comprises receiving data identifying one or more of the appliances to be monitored for supplies of the at least one product... (FIG. 4b and 6b and [0030]-[0031] – kitchen inventory, garage inventory (i.e., different information applications, see FIG. 6a) and [0089] - The kitchen information manager communication component 612 may be configured to collect and/or input information (e.g., kitchen inventory information) and to communicate information (e.g., kitchen inventory information, kitchen-related services information) between the wireless device 10 and the kitchen information manager 210 (FIG. 3B) and between the wireless device 10 and one or more of the kitchen devices 60, 70, 80, and 90. The sub-apps component 614 may be configured to provide particular features, services, functions associated with users of the smart kitchen information management system (see FIG. 7). The user preferences component 616 may be configured to provide, configure, update user preferences for one or more users of the smart kitchen information management system. The user interface component 618 may be configured to enable a user to input information and receive or use information (e.g., information being displayed) [0092] and [0094] and [0095]-[0096] - The inventory manager application 710 may be configured to maintain, update, and/or otherwise handle user profile information such as alerts, regularity of purchases, budgets (e.g., weekly, monthly, or user-defined budgets), whether a user prefers some purchases to take place in a grocery store while others can take place on-line, and/or whether a user has preferences regarding retail and wholesale purchases);  The examiner reasonably constructs different areas of the house i.e., kitchen, bathroom, bedroom, garage can be instructed to monitor different sets of inventory, see [0050] - For example, a smart home ...information management system may support the concurrent management of multiple rooms (e.g., kitchen, bathroom, garage, basement) in a home or building... In this regard, the smart home ... information management system may collect data from multiple sources and may analyze the data collected to identify or obtain best services and/or offers to users of the system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of Lustgarten with the system of Cummins to include the features, supra. 
Such a combination would provide users with a means for improving the user experience with data being collected and generated by these smart home information management systems (Lustgarten, [0002]).
Further, in an analogous art, Chowdhury teaches 
...access a mapping ... to one or more keywords used to identify the product (Chowdhury, FIG. 5 – XYZ Plasma col. 2, lines 21-35 – word-by-word); 
supra. 
 Such a combination would provide users with a means for eliciting reviews an opinions from users via an online submission... and to present those reviews and opinion in various ways (Chowdhury, col. 1, lines 61-64).

Regarding Claim 8;
Cummins and Lustgarten and Chowdhury disclose the system to Claim 1.
	Cummins further discloses adding the at least one product of interest to a shopping list as an intended purchase.../at least one product of interest ([0177-[0178]] -  The method starts with step 802, at which the user indicates that he or she wishes to add a selected item (consumable) to a shopping cart (i.e., as constructed a shopping list). For example, the user may select one of the items returned by the search described in respect of FIGS. 7A to 7C).
	Lustgarten further teaches the instructions for adding the at least one product... to a shopping list as an intended purchase further comprising instructions that cause the processor to: determine dynamically, coupon values to be applied to the intended purchase (Lustgarten, [0039] - In yet another example, the smart home information management system may be configured to assist the user by generating a grocery list, find or identify recipes for certain categories of foods, find or identify appropriate cooking tools for purchase, find or identify chefs or cooks that provide services for various types of events, help coordinate catering for meetings, special events, or theme parties, find or identify the calorie count and energy content of different recipes and foods and [0081]), and 
	apply coupon values to transactions associated with the at least one product... at a time of purchase (Lustgarten, [0031] and [0036] - In one example, the historical inventory behavior information may be used to identify when certain food items are running low and provide that information to a third-party coupons service to provide coupons or some other discounts or sales opportunities for the user to replenish the food items. An item may be running low when the current amount of that particular item in a pantry, in a refrigerator, and/or other storage facilities, is less than an average or a mean determined for that particular item over the specified period of time. Coupons or offers provided by a third-party services or otherwise may be electronic documents received in a device (e.g., wireless device 10 in FIG. 1A) that can be scanned from a display in the device to be redeemed or can be printed to be redeemed.).

Regarding Claim 10;
Cummins and Lustgarten and Chowdhury disclose the system to Claim 1.
Cummins further discloses wherein the at least one product of interest comprises a plurality of products ([0177-[0178]] -  The method starts with step 802, at which the user indicates that he or she wishes to add a selected item (consumable) to a shopping cart (i.e., as constructed a shopping list). For example, the user may select one of the items returned by the search described in respect of FIGS. 7A to 7C).
	Lustgarten further teaches wherein the at least one product comprises a plurality of products (Lustgarten, [0033]).

Regarding Claim 11;
Cummins and Lustgarten and Chowdhury disclose the system to Claim 1.
Cummins further discloses wherein the at least one product of interest ... ([0177-[0178]] -  The method starts with step 802, at which the user indicates that he or she wishes to add a selected item (consumable) to a shopping cart (i.e., as constructed a shopping list). For example, the user may select one of the items returned by the search described in respect of FIGS. 7A to 7C).
	Chowdhury further teaches wherein the one or more actions comprise a request for information of the at least one product of interest, and the instructions case the processor to: conduct a search for information with keywords associated with the plurality of products (Chowdhury, FIG. 2 and col. 2, lines 21-35 – word-by-word and col. 11, lines 62-col. 12, lines 2).

Regarding Claim 19;
Cummins and Lustgarten and Chowdhury disclose the medium to Claim 18.
	Chowdhury further teaches wherein the one or more actions comprise request for information (Chowdhury, FIG, 6 – Query Result) and the instructions cause the processor to: display results of a search related to the at least one product of interest to the user, the results comprising results from an internet search and results from conversations in a plurality of user groups, the results from the user groups being displayed with sentiment information (Chowdhury, FIG. 6 Query Result and col. 13, lines 9-12 - pages may contain comments from multiple people); and display each of the results from the user group conversations with a legend showing number of comments associated with each of a positive, negative and neutral sentiments (Chowdhury, FIG. 2 and col. 9, lines 51-55 -As the number of reviews exceeds the size of the screen in terms of pixels, aggregation of reviews are provided. Users may view only the negative or positive reviews. One possible interface into large data sets is to provide summarization of each area via a cloud map, or summarization technique).


Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummins et al. (US 2016/0140526 A1) in view of Lustgarten (US 2015/0312348 A1) and Chowdhury (US 9,857,946 B2) an further in view of Sanio et al. (US 9,978,079 B1).

Regarding Claim 2;
Cummins and Lustgarten and Chowdhury disclose the system to Claim 1.
	Cummins further teaches the instructions for determining that the at least tone product of interest is not included in the user profile... ([[0104] - Accordingly, as described, the smart appliance system 140 (such as a smart refrigerator) learns of the items purchased by the user 260 automatically. For example, the smart appliance system 140 may learn of such items substantially at the time of purchase, such as when the payment is being processed by the merchant 110, or subsequently (e.g., in accordance with a pre-defined schedule). Therefore, no special or additional actions on the part of the user 260 are required);
Lustgarten further teaches wherein the instructions for determining that the at least one product...  is not included in the user profile further comprising instructions that cause the processor to: determine... in the user profile ([0053] - When an article is not part of the database, the user may provide to the system relevant information about the purchased article, with the system being configured to verify the information provided, store the information in the database, and update any related information currently stored in the database and [0089] and [0092]).
	Cummins and Lustgarten and Chowdhury fail to explicitly disclose determine if [the] keywords match one or more existing keywords comprised in [the] user profile.  
	However, in an analogous art, Sanio teaches determine if [the] keywords match one or more existing keywords comprised in [the] user profile (Sanio, col. 7, lines 8-12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of Sanio with the system of Cummins and Lustgarten and Chowdhury to include the features, supra. 
Such a combination would provide users with a means for “product” selection based on the requesting user (Sanio, Title and col, 7, lines 8-12).

Regarding Claim 3;
Cummins and Lustgarten and Chowdhury and Sanio disclose the system to Claim 2.
	Cummins further teaches the instructions for adding the at least one product of interest to the user profile for recurring use further comprising instructions that cause the processor to: collect data regarding the user's usage of the at least one product of interest over time ([0106] and [0112]); project a date when the at least one product of interest is to be exhausted and due for the replenishment based on the usage data of the user ([0106] and [0112]); and transmit the date for display on a user interface within a threshold time period of the date ([0114])

 (Lustgarten, [0058] - In one example, if the user purchases a 12-pack of soda (e.g., Diet Coke.RTM.), the 12-pack is consumed at home in seven (7) days, and such behavior is identified to occur regularly, the system may suggest to the user, through discount or wholesale stores, buying larger quantities of soda at a lower cost and showing or displaying in the wireless device 10 how this approach may save the user money. The system may also offer or suggest services that may replenish the inventory of soda at certain times, and even have the capability of programming times at which certain articles or items need to be reordered or replenished); project a date when the at least one product... is to be exhausted and due for the replenishment based on the usage data of the user (Lustgarten, [0058] - In one example, if the user purchases a 12-pack of soda (e.g., Diet Coke.RTM.), the 12-pack is consumed at home in seven (7) days, and such behavior is identified to occur regularly, the system may suggest to the user, through discount or wholesale stores, buying larger quantities of soda at a lower cost and showing or displaying in the wireless device 10 how this approach may save the user money. The system may also offer or suggest services that may replenish the inventory of soda at certain times, and even have the capability of programming times at which certain articles or items need to be reordered or replenished).; and transmit the date for display on a user interface within a threshold time period of the date (Lustgarten, [0058] - In one example, if the user purchases a 12-pack of soda (e.g., Diet Coke.RTM.), the 12-pack is consumed at home in seven (7) days, and such behavior is identified to occur regularly, the system may suggest to the user, through discount or wholesale stores, buying larger quantities of soda at a lower cost and showing or displaying in the wireless device 10 how this approach may save the user money. The system may also offer or suggest services that may replenish the inventory of soda at certain times, and even have the capability of programming times (i.e., form of a thresholds) at which certain articles or items need to be reordered or replenished);). 

Regarding Claim 4;
Cummins and Lustgarten and Chowdhury and Sanio disclose the system to Claim 3.
Cummins further teaches the instructions for collect data regarding the user's usage of the at least one product of interest further comprising instructions that cause the processor to: collect data from the monitored appliances regarding amount of supplies of the product over the time ([0106] and [0112]).
 Lustgarten further teaches the instructions for collect data regarding the user's usage of the at least one product... further comprising instructions that cause the processor to: collect data from the monitored appliances regarding amount of supplies of the at least one product... over the time (Lustgarten, [0058] and [0093]-[0094]).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummins et al. (US 2016/0140526 A1) in view of Lustgarten (US 2015/0312348 A1) and Chowdhury (US 9,857,946 B2) and further in view of Messenger et al. (US 2016/0381225 A1).  

Regarding Claim 5;
Cummins and Lustgarten and Chowdhury disclose the system to Claim 1.
	 Chowdhury further teaches wherein the one or more actions comprise receiving feedback regarding the at least one product of interest (Chowdhury, FIG. 5), and the instructions further cause the processor to: receiving comments from the user as the feedback for the at least one (Chowdhury, FIG. 5 - 540); parse the comments (Chowdhury, col. 2, lines 21-35 – word-by-word); identify from the comments, words that are indicative of the user's sentiments (Chowdhury, col. 9, lines 4-16); and analyze respective word clouds in view of the words using sentiment APIs (Application Programming Interfaces) (Chowdhury, col. 9, lines 4-16 and FIG. 12 and col. 13, lines 44-col. 64 – one or more computer programs (i.e., APIs)) ; and derive a sentiment expressed in the comments from a plurality of sentiments upon the analysis of the respective word clouds (Chowdhury, col. 9, lines 4-16); provide a... color for the comments based on the sentiment that was derived (Chowdhury, FIG. 5 - 540 and col. 9, lines 61-65 - color code); and post the comments with the background color for display in conversations in relevant user groups (Chowdhury, FIG. 5 - Submit and FIG. 6 - Query Result and col. 13, lines 9-12 - pages may contain comments from multiple people);
	Cummins and Lustgarten and Chowdhury fail to disclose provide a background color.
Further, in an analogous art, Messenger teaches:
provide a background color for the comments based on the sentiment...and [provide] with the background color for display... (Messenger, [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of Chowdhury with the system of Lerner and Lustgarten and Chowdhury to include the features, supra. 
Such a combination would provide users with a means for sentiment detection (Messenger, Title).

Regarding Claim 6;

Chowdhury further teaches the instructions for post the comments with the ... color for display further comprising instructions that cause the processor to: transmit the comments for display with the ... color selected from a plurality of ... colors, each of the plurality of ... colors corresponds to one of a positive, negative and neutral sentiment (Chowdhury, FIG. 5 – 540 (As reasonably constructed a gradation with plurality of colors) and col. 9, lines 61-65 – color code and col. 10, lines 51-62)
	Cummins and Lustgarten and Chowdhury fail to disclose provide a background color.
Further, in an analogous art, Messenger teaches:
provide a background color for the comments based on the sentiment...and [provide] with the background color for display... (Messenger, [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of Chowdhury with the system of Lerner and Lustgarten and Chowdhury to include the features, supra. 
Such a combination would provide users with a means for sentiment detection (Messenger, Title).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummins et al. (US 2016/0140526 A1) in view of Lustgarten (US 2015/0312348 A1) and Chowdhury (US 9,857,946 B2) an further in view of Liensberger et al. (US 2015/0120711 A1).

Regarding Claim 7;

Chowdhury wherein the one or more actions comprise a request for information on the at least one product of interest (Chowdhury, FIG. 6 – Query Result), and the instructions cause the processor to: conduct a search for information regarding the at least one product of interest, the search comprising an Internet search and a search of one or more user group conversations using the keywords (Chowdhury, FIG. 6 – Query Result and col. 13, lines 9-12 – pages may contain comments from multiple people); transmit results of the search for display to the device associated with the user profile, wherein the results from the user group conversations being displayed with sentiment information (Chowdhury, FIG. 6 – Query Result and col. 13, lines 9-12 – pages may contain comments from multiple people).
Cummins and Lustgarten and Chowdhury fail to explicitly disclose the instructions for transmitting the results of the search for display ... further determine if the request for information was received in a conversation with a chat bot; and transmitting the information from the search to a messaging app associated with the chat bot.
However, in an analogous art, Liensberger teaches the instructions for transmitting the results of the search for display ... further determine if the request for information was received in a conversation with a chat bot (Liensberger, FIG. 2 and [0007]-[0008] – query and [0022]); and transmitting the information from the search to a messaging app associated with the chat bot (Liensberger, FIG. 1 and [0022]);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of Liensberger with the system of Cummins and Lustgarten and Chowdhury and Messenger to include the features, supra.
(Liensberger, [0018]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummins et al. (US 2016/0140526 A1) in view of Lustgarten (US 2015/0312348 A1) and Chowdhury (US 9,857,946 B2) an further in view of Fox (US 2014/0046764 A1).

Regarding Claim 20;
Cummins and Lustgarten and Chowdhury disclose the medium to Claim 18.
Lerner and Lustgarten and Kerker and Chowdhury and Messenger fail to explicitly disclose compressing further instructions that cause the processor to: sensing that the user is located at a retail outlet; transmitting the user's location to the network server; and updating values of coupons associated with the user's profile prior to the user completing purchase transaction for the product in the shopping list
However, in an analogous art, Fox teaches wherein instructions for: sensing that the user is located at a retail outlet ([0045]); transmitting the user's location to the network server ([0045]); and updating values of coupons associated with the user's profile prior to the user completing purchase transaction for the product in the shopping list ([0045]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of Fox with the system of Cummins and Lustgarten and Chowdhury to include the features, supra.  
(Fox, [0002]).


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummins et al. (US 2016/0140526 A1) in view of Lustgarten (US 2015/0312348 A1) and Chowdhury (US 9,857,946 B2) an further in view of Kerker (US 2008/0015951 A1).


Regarding Claim 21;
Cummins and Lustgarten and Chowdhury disclose the system to Claim 1.
	Cummins and Lustgarten and Chowdhury fail to explicitly disclose wherein adding the product to the user profile causes the processor to: set the initial replenishment date based on a global usage rate that is calculated as an average rate of usage of the product from all the users of the product on the network system.
However, in an analogous art, Kerker further teaches wherein adding the product to the user profile causes the processor to: set the initial replenishment date based on a global usage rate that is calculated as an average rate of usage of the product from all the users of the product on the network system (Kerker, [0045[ and [0076] - the transaction history interface 224 determines a recurring pattern of purchases, the interface 224 suggests adding that particular product or service to a standing order profile 210 at the determined recurrence. In an alternative embodiment, the vendor 104A, B accesses the transaction history interface 224 to determine recurring patterns within that particular vendor's 104A, B consumer 102 base (i.e., average)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the supra.
Such a combination would provide users with a means for increasing the continence of purchasing products and services (Kerker, [0009]).
Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummins et al. (US 2016/0140526 A1) in view of Lustgarten (US 2015/0312348 A1) and Chowdhury (US 9,857,946 B2) an further in view of Wheaton et al. (US 2013/0138656 A1) and Examiner’s Official Notice.

Regarding Claim 22;
Cummins and Lustgarten and Chowdhury disclose the system to Claim 1.
	Lustgarten further teaches wherein to provide the display of the shopping list, the processor is further to: enable a display of products that are to be replenished in the user profile on the user device (Lustgarten, [0085] and [0095]-[0096]).
Cummins and Lustgarten and Chowdhury fail to explicit disclose wherein to provide the display of the shopping list, ... wherein the products requiring replenishment are displayed in particular colors in the shopping list in an ascending order to exhaustion wherein a product with an earlier exhaustion date is displayed first 
However, in an analogous art, Wheaton teaches wherein to provide the display of the shopping list, the processor is further to: ... wherein the products requiring replenishment are displayed in particular colors in the shopping list in a sublists (Wheaton, [0020]).
supra.
Such a combination would provide users with a means for easily and accurately maintaining food inventory (Wheaton, [0003]).
The examiner further takes Examiner’s Official Notice that it is notoriously old and well known in the computing arts to order data in a list (i.e., ascending/descending) based on a given condition (i.e., date of exhaustion) as this can be a matter of design choice on displaying pertinent information.  
Such a combination would provide users with a means for displaying pertinent information prominently.  

Regarding Claim 23;
Cummins and Lustgarten and Chowdhury and Wheaton and Examiner’s Official Notice disclose the system to Claim 22.
Wheaton further teaches wherein to provide the display of the shopping list, the processor is further to: provide a display of asn alphanumeric character for each of the products that are to be replenished (Wheaton, [0003]).
Cummins and Lustgarten and Chowdhury and Wheaton and Examiner’s Official Notice fail to explicitly disclose provide a display of a dynamic counter for each of the products that are to be replenished, wherein the dynamic counter is decremented to display a number of days to 
The examiner further takes Examiner’s Official Notice that it is notoriously old and well known in the computing arts to display with a given set of data a dynamic counter that decrements in order of exhaustion (i.e., countdown till days of expiry of a rental, real time expiry timer) as this can be a matter of design choice on displaying pertinent information.  
Such a combination would provide users with a means for displaying pertinent information prominently.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627